Case 3:21-cv-00173-MMH-MCR Document 33 Filed 08/11/21 Page 1 of 2 PageID 126




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    LUKE NGUYEN,

                Plaintiff,

    v.                                          Case No. 3:21-cv-173-MMH-MCR

    UNIVERSITY OF ST. AUGUSTINE
    FOR HEALTH SCIENCES,

                Defendant.



                             ORDER TO SHOW CAUSE

          This matter is before the Court sua sponte. On July 20, 2021, this Court

    entered a Case Management and Scheduling Order and Referral to Mediation

    (Dkt. No. 31; CMSO) directing Plaintiff to file his disclosure statement as

    required by Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule

    3.03, United States District Court, Middle District of Florida, no later than July

    30, 2021. However, as of this date, Plaintiff has not done so.

          Accordingly, it is

          ORDERED:

          Plaintiff is directed to show cause by a written response filed by August

    25, 2021, why this case should not be dismissed for failure to prosecute or

    sanctions imposed due to Plaintiff’s failure to comply with the Local Rules and
Case 3:21-cv-00173-MMH-MCR Document 33 Filed 08/11/21 Page 2 of 2 PageID 127




    this Court’s Order.

          DONE AND ORDERED at Jacksonville, Florida, this 11th day of

    August, 2021.




    ja
    Copies to:
    Counsel of Record




                                        -2-
